Case 9:18-cv-80176-BB Document 611 Entered on FLSD Docket 08/03/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

         defendant.
                                                  /

                   JOINT NOTICE OF FILING DEPOSITION DESIGNATIONS

          In accordance with the Court’s Order on the parties’ Joint Motion to Extend Certain

  Pretrial Deadlines [D.E. 607], the parties attach to this notice the complete deposition

  designations, counter-designations, and objections for the depositions that have not been

  designated as confidential in their entirety. An objection key is attached as Exhibit 1. The cover

  of each deposition identifies the colors of the parties’ designations, objections, and counter-

  designations. Errata sheets are included with the deposition transcripts where applicable. Finally,

  where applicable, the transcripts have been redacted to reflect the confidentiality designations of

  both parties. The parties reserve their rights to object to confidentiality designations.




 August 3, 2020.
Case 9:18-cv-80176-BB Document 611 Entered on FLSD Docket 08/03/2020 Page 2 of 2



   Respectfully submitted,                                Respectfully submitted,

   Attorneys for Plaintiffs                               Attorneys for Dr. Craig Wright

   ROCHE CYRULNIK FREEDMAN LLP                            RIVERO MESTRE LLP
   200 S. Biscayne Blvd., Suite 5500                      2525 Ponce de Leon Boulevard, Suite 1000
   Miami, Florida 33131                                   Miami, Florida 33134
   Tel. (305) 306-9211                                    Telephone: (305) 445-2500
   Email: vel@rcfllp.com                                  Fax: (305) 445-2505
   Email: kyle@rcfllp.com                                 Email: amcgovern@riveromestre.com
   Email: jdelich@rcfllp.com                              Email: arivero@rivermestre.com
                                                          Email: zkass@riveromestre.com
   s/ Velvel (Devin) Freedman                             Email: zmarkoe@riveromestre.com
   VELVEL (DEVIN) FREEDMAN, ESQ.                          Email: receptionist@riveromestre.com
   Florida Bar No. 99762
   KYLE ROCHE, ESQ. – Admitted Pro Hac Vice    By: /s/ Amanda McGovern
   JOSEPH DELICH, ESQ. – Admitted Pro Hac Vice AMANDA MCGOVERN
                                               Florida Bar No. 964263
                                               ANDRES RIVERO
   BOIES SCHILLER FLEXNER LLP                  Florida Bar No. 613819
   Andrew S. Brenner, Esq.                     SCHNEUR KASS
   100 SE 2nd Street, Suite 2800               Florida Bar No. 100554
   Miami, Florida 33131                        ZAHARAH MARKOE
   Email: abrenner@bsfllp.com                  Florida Bar No. 504734




                                   CERTIFICATE OF SERVICE

         I certify that on August 3, 2020, I electronically filed this document with the Clerk of

  the Court using CM/ECF. I also certify that this document is being served today on all counsel

  of record by transmission of Notices of Electronic Filing generated by CM/ECF.

                                                       /s/ Zaharah Markoe
                                                       ZAHARAH MARKOE




                                                   2
